NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                         FEB 21 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         No. 15-50536

                   Plaintiff-Appellee,             D.C. No. 2:03-cr-01257-RSWL

   v.
                                                   MEMORANDUM*
 DANNY JOSEPH FABRICANT,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                     Ronald S.W. Lew, District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Danny Joseph Fabricant appeals pro se from the district court’s order

declaring him a vexatious litigant and imposing a pre-filing restriction against him.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Fabricant contends that the district court lacked authority to impose the order

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and abused its discretion in doing so. We reject the argument. The district court

imposed the order after Fabricant’s direct appeal and 28 U.S.C. § 2255 habeas

petition were concluded. In this circumstance, the court acted within its authority.

See Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007) (“The

All Writs Act, 28 U.S.C. § 1651(a), provides district courts with the inherent

power to enter pre-filing orders against vexatious litigants.”); see also C.D. Cal.

Local Civil Rule 83-8.2; C.D. Cal. Local Criminal Rule 57-1. Moreover, the

district court did not abuse its discretion in imposing the order because it gave

Fabricant notice and an opportunity to be heard, developed an adequate record for

review, made substantive findings regarding Fabricant’s frivolous litigation

history, and tailored the restriction narrowly. See Molski, 500 F.3d at 1057-58

(discussing the four factors a district court must consider before imposing a pre-

filing restriction on a vexatious litigant).

       AFFIRMED.




                                               2                                 15-50536